Citation Nr: 1502997	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-20 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial compensable rating for a scar on the right lower leg.  

2. Entitlement to a rating in excess of 10 percent for internal derangement of the left knee.  

3. Entitlement to rating in excess of 10 percent for ligament reconstruction for internal derangement of the right ankle (hereinafter referred to as a right ankle disability) for the period prior to February 4, 2014, an in excess of 30 percent since that date.  

4. Entitlement to compensation for additional disability of the right ankle/lower extremity, secondary to the service-connected right ankle disability.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

(The issues of entitlement to service connection for a low back disorder; a right knee disorder; a respiratory disorder; and an undiagnosed illness manifested by symptoms including generalized joint pain, memory loss, fatigue, and sleep disturbance, as well as the issue of entitlement to an initial compensable rating for hearing loss, are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from January to May 1990, November 1990 to July 1991 and from June 1993 to December 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the RO in May 2013.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  
In a January 2014 decision, the Board denied entitlement to a rating in excess of 10 percent for a left knee disability and for an additional period of total disability based on the need for convalescence, but remanded the Veterans claims for increased ratings for a service-connected right lower leg scar and for a service-connected right ankle disability and for consideration as to whether compensation was warranted for a separate right ankle/lower extremity disorder.  

The Veteran appealed the Board's denial of his left knee claim to the United States Court of Appeals for Veterans Claims (Court) which, in an October 2014 Order, vacated the Board's decision and remanded the matter for additional development.  This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, an additional remand is required before this appeal may be adjudicated.  Specifically, in December 2014, the Veteran's attorney submitted a statement indicating that the Veteran was unemployable due to his service-connected disabilities.  An August 2014 memorandum decision by the Social Security Administration (SSA) was also attached, which determined that the Veteran was entitled to SSA disability benefits.  

The SSA's determination was obviously made based on review of records that may be relevant to the issues on appeal, and certainly relevant to his TDIU claim.  As VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain, these records must be acquired before the claims may be adjudicated.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); but see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010)

Next, although the Veteran has explicitly raised a claim for entitlement to TDIU in August 2014, a claim for TDIU is part of any increased rating claim, so long as it is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, this is not a new claim but is part of the underlying appeal, and RO adjudication is required before the Board may review it. 

The Board reiterates that, in the December 2014 statement, the Veteran's attorney stated that the Veteran was unemployable due to his service-connected disabilities.  The Veteran himself, however, appears to attribute his unemployability to his service-connected left knee, right ankle, and posttraumatic stress disorders.  Nevertheless, in order to avoid any potential prejudice, the RO should ensure that all the required development contained in the separate decision is also completed prior to adjudication of the issues addressed here.  

Finally, the Board acknowledges that the June 2011 VA examination included the Veteran's complaints of instability of his left knee.  Indeed, at the VA examination recently conducted in February 2014 pursuant to the Veteran's right ankle claim, the examiner noted that the Veteran uses a left knee brace.  Accordingly, the Board finds that, on remand, the Veteran should be accorded a current VA examination to determine the nature and extent of his service-connected left knee disability.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative with notice pertaining to his TDIU claim that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim as well as information concerning the assignment of an effective date (if this claim were to be granted).

2. Acquire any treatment records that may be available from the VA Medical Center in Mountain Home, Tennessee, since June 2014, as well as from any other VA facility from which he has received treatment.  
If the Veteran has undergone any relevant private treatment, and the records of such treatment have not been associated with the claims file, he should be afforded an appropriate period of time to do so.

3. Obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility.  If no SSA records are available, it should be so noted in the claims file.

4.  Accord the Veteran an appropriate VA examination to determine the nature and extent of the service-connected internal derangement of his left knee.  The claims folder should be reviewed in conjunction with this examination, and a notation to this effect should be annotated in the evaluation report.  All relevant testing, including X-rays, should be completed.  In addition, the nature and extent of all pertinent pathology found on examination to be associated with this service-connected disability should be discussed-including but not limited to the nature and extent of any instability of the Veteran's left knee.  

5.  After all of this development has been completed, and any development required in the REMAND instructions in the separate decision (Docket No. 09-27 423), schedule the Veteran for a VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment that is consistent with his education and occupational experience.  The claims file should be reviewed, and the examiner should elicit from the Veteran and record a full work and educational history. 

Based on a review of the claims file and an interview with the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment that is consistent with his education and occupational experience.  If the Veteran is felt capable of employment, the examiner should state what type of employment and what accommodations would be needed due to the service-connected disabilities.

6.  Finally, readjudicate the claims remaining on appeal as are listed on the title page of this remand.  If any of these benefits sought on appeal remain denied, the Veteran and his attorney shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court. 38 U.S.C.A. § 7252 (West 2014). This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

